DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 17/139,016 filed 12/31/2020.
Claims 1-15 are pending in the Application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations steps of: “identifying”, “selecting”, “replacing”, “providing” of claims 1, 8, 13 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Wherein three-prong test is: (A) the claim limitations use the terms “identifying”, “selecting”, “replacing”, “providing” that are non-structural terms having no specific structural meaning for performing the claimed function; (B) the terms “identifying”, “selecting”, “replacing”, “providing” are merely functional language; (C) the terms “identifying”, “selecting”, “replacing”, “providing” are not modified by sufficient structure, material, or acts for performing the claimed function Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is not clear what element(s)/structure(s) implement(s) steps of “identifying”, “selecting”, “replacing”, “providing”.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
7.	In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heng et al. (US Patent Application Publication 20130042217).
	With respect to claim 1 Heng et al. teaches A method for optimizing an integrated circuit physical design for an integrated circuit with target characteristics using a physical design graph, the physical design graph comprising a plurality of physical design sub-configurations, each of the plurality of physical design sub-configurations including a placement of a group of physical cells and having annotated characteristics (paragraphs [0021], [0040], [0050], [0056]), the method comprising the steps of: 
identifying, in the integrated circuit physical design, a first physical design sub-configuration including a first placement of a first group of the physical cells and having first annotated characteristics, the first annotated characteristics being outside the target characteristics (identify T15/array 304/first sub-configuration of the original physical design/graph 100, T15/array 304/first sub-configuration comprises first group of physical cells 106 having scaled/annotated an original size larger than the target size (paragraphs [0048], [0040], [0050], [0007]; Figs. 1, 3)); 
selecting from the physical design graph, based on the first group of the physical cells and the target characteristics, at least a second physical design sub-configuration including a second placement of the first group of the physical cells and being within the target characteristics (selecting from physical design/graph 300 new/second group of placed physical cells/second sub-configuration of placed physical cells corresponding/based to the original/first group of physical cells 106, wherein the size of  new/second group of placed physical cells is a target size (paragraphs [0056], [0053], [0040], [0050])); and 
replacing the first physical design sub-configuration in the integrated circuit physical design with the second physical design sub-configuration (replacing array 304/first sub-configuration of the original physical design/graph 100 with new/second group of placed physical cells/second sub-configuration (paragraphs [0056], [0035])).
With respect to claim 8 Heng et al. teaches A method for optimizing an integrated circuit physical design for an integrated circuit with target characteristics (paragraphs [0007], [0021]), the method comprising: 
providing a physical design graph, the physical design graph comprising a plurality of physical design sub-configurations, each of the plurality of physical design sub-configurations including a placement of a group of physical cells and having annotated characteristics, wherein the placement comprises one or more of linear arrangement or two-dimension arrangement of one or more of the group of physical cells (providing graph 300 of an physical circuit layout comprising plurality of elements 314, T11-T15/ physical design sub-configurations each comprising plurality of placed groups of physical cells 102, 104, 106, 108 having scaled/annotated an original sizes placed using linear constraints (paragraphs [0040], [0050], [0049]; Figs. 1, 3); 
identifying, in the integrated circuit physical design, a first physical design sub-configuration including a first placement of a first group of the physical cells and having first annotated characteristics, the first annotated characteristics being outside the target characteristics (identify T15/array 304/first sub-configuration of the original physical design/graph 100, T15/array 304/first sub-configuration comprises first group of physical cells 106 having scaled/annotated an original size larger than the target size (paragraphs [0048], [0040], [0050], [0007])); 
selecting from the physical design graph, based on the first group of the physical cells and the target characteristics, at least a second physical design sub-configuration including a second placement of the first group of the physical cells and being within the target characteristics (selecting from physical design/graph 300 new/second group of placed physical cells/second sub-configuration of placed physical cells corresponding/based to the original/first group of physical cells 106, wherein the size of  new/second group of placed physical cells is a target size (paragraphs [0056], [0053], [0040], [0050])); 
replacing the first physical design sub-configuration in the integrated circuit physical design with the second physical design sub-configuration (replacing array 304/first sub-configuration of the original physical design/graph 100 with new/second group of placed physical cells/second sub-configuration (paragraphs [0056], [0035])); and 
manufacturing, using the integrated circuit physical design, the integrated circuit (modify physical circuit design for manufacturing (paragraphs [0022], [0029], [0032])).
With respect to claim13 Heng et al. teaches A method for optimizing an integrated circuit physical design for an integrated circuit with target characteristics (paragraphs [0007], [0021]), the method comprising: 
providing a physical design graph, the physical design graph comprising a plurality of physical design sub-configurations, each of the plurality of physical design sub-configurations including a placement of a group of physical cells and having annotated characteristics, wherein the placement comprises one or more of linear arrangement or two-dimension arrangement of one or more of the group of physical cells, wherein the physical cells comprise a manufacturing assistance structure and one or more of a logic compute element, a passive electrical structure or an active electrical structure (providing graph 300 of an physical circuit layout comprising plurality of elements 314, T11-T15/ physical design sub-configurations each comprising plurality of placed groups of physical cells 102, 104, 106, 108 having scaled/annotated an original sizes placed using linear constraints, and wherein physical cells might be a logical gates or a logical units or latch (paragraphs [0040], [0050], [0049], [0048]; Figs. 1, 3); 
identifying, in the integrated circuit physical design, a first physical design sub-configuration including a first placement of a first group of the physical cells and having first annotated characteristics, the first annotated characteristics being outside the target characteristics (identify T15/array 304/first sub-configuration of the original physical design/graph 100, T15/array 304/first sub-configuration comprises first group of physical cells 106 having scaled/annotated an original size larger than the target size (paragraphs [0048], [0040], [0050], [0007])); 
selecting from the physical design graph, based on the first group of the physical cells and the target characteristics, at least a second physical design sub-configuration including a second placement of the first group of the physical cells and being within the target characteristics (selecting from physical design/graph 300 new/second group of placed physical cells/second sub-configuration of placed physical cells corresponding/based to the original/first group of physical cells 106, wherein the size of  new/second group of placed physical cells is a target size (paragraphs [0056], [0053], [0040], [0050])); 
replacing the first physical design sub-configuration in the integrated circuit physical design with the second physical design sub-configuration (replacing array 304/first sub-configuration of the original physical design/graph 100 with new/second group of placed physical cells/second sub-configuration (paragraphs [0056], [0035])); and 
manufacturing, using the integrated circuit physical design, the integrated circuit (modify physical circuit design for manufacturing (paragraphs [0022], [0029], [0032])).
	With respect to claims 2-7, 9-12, 14-16 Heng et al. teaches:
Claims 2, 9, 14: wherein the selecting comprises selecting from the physical design graph, based on the first group of the physical cells and the target characteristics, the second physical design sub-configuration including a second group of the physical cells and a third physical design sub-configuration including a third group of the physical cells, wherein the first group of the physical cells comprises the second and third groups of the physical cells (paragraphs [0056], [0040]-[0042]).
Claim 3: further comprising manufacturing, using the integrated circuit physical design, the integrated circuit (paragraphs [0022], [0029], [0032]).
Claims 4, 10, 15: wherein the physical design graph comprises associations between a first physical design sub-configuration and a second physical design sub-configuration of the plurality of physical design sub-configurations, the first physical design sub-configuration including a first placement of a first group of the physical cells and the second physical design sub-configuration including a second placement of a second group of the physical cells, the associations being based on the first group being a subset or superset of the second group (paragraphs [0031], [0035], [0048], [0056]).
Claim 5: wherein the placement of the group of the physical cells comprises a linear arrangement of the physical cells (paragraphs [0049], [0057]).
Claim 6: wherein the placement of the group of the physical cells comprises a stacked two-dimensional arrangement of the physical cells (paragraph [0044]).
Claims 7, 12: wherein one of the physical cells comprises one of a logic compute element, a passive electrical structure, an active electrical structure or a manufacturing assistance structure (paragraphs [0040], [0048]).
Claim 11: wherein the physical cells comprise one or more of a logic compute element, a passive electrical structure, an active electrical structure or a manufacturing assistance structure (paragraphs [0040], [0048], [0032]).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
08/24/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851